In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Dutchess County (Benson, J.), entered March 3, 1988, which denied its motion for a change of venue from Dutchess County to New York County.
Ordered that the order is affirmed, with costs.
Venue motions are directed to the discretion of the trial court. The court’s discretion will generally be upheld unless an improvident exercise of discretion is demonstrated to have occurred. Under the circumstances presented here, we find no improvident exercise of discretion in the denial of the motion to change venue from Dutchess County to New York County. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.